UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2013 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO 1-5491 Commission File Number Rowan Companies plc (Exact name of registrant as specified in its charter) England and Wales 98-1023315 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2800 Post Oak Boulevard, Suite 5450, Houston, Texas 77056-6189 (Address of principal executive offices) (Zip Code) (713) 621-7800 (Registrant's telephone number, including area code) Inapplicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer RAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R The number of Class A ordinary shares, $0.125 par value, outstanding at April 30, 2013, was 124,199,339. Table of Contents ROWAN COMPANIES PLC TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets – March 31, 2013, and December 31, 2012 1 Condensed Consolidated Statements of Income – Three months ended March 31, 2013 and 2012 3 Condensed Consolidated Statements of Comprehensive Income – Three months ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Cash Flows – Three months ended March 31, 2013 and 2012 5 Condensed Consolidated Statements of Changes in Shareholders’ Equity – Three months ended March 31, 2013 and 2012 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6. Exhibits 28 SIGNATURES 29 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements ROWAN COMPANIES PLC AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except shares) (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Receivables - trade and other Prepaid expenses and other current assets Deferred tax assets - net Assets of discontinued operations Total current assets PROPERTY, PLANT AND EQUIPMENT: Drilling equipment Construction in progress Other property and equipment Property, plant and equipment - gross Less accumulated depreciation and amortization Property, plantand equipment - net Other assets TOTAL ASSETS $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 1 Table of Contents ROWAN COMPANIES PLC AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (In thousands, except shares) (Unaudited) March 31, December 31, LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable - trade $ $ Deferred revenues Accrued pension and other postretirement benefits Accrued compensation and related employee costs Accrued income taxes Accrued interest Other current liabilities Liabilities of discontinued operations Total current liabilities Long-term debt Other liabilities Deferred income taxes - net Commitments and contingent liabilities (Note 4) - - SHAREHOLDERS' EQUITY: Class A Ordinary Shares, $0.125 par value, 124,752,407 and 124,740,407 shares issued at March 31, 2013, and December 31, 2012, respectively Additional paid-in capital Retained earnings Cost of 584,327 and 529,387 treasury shares at March 31, 2013, and December 31, 2012, respectively ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity TOTAL LIABILITIES AND EQUITY $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 2 Table of Contents ROWAN COMPANIES PLC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) Three months ended March 31, REVENUES $ $ COSTS AND EXPENSES: Direct operating costs (excluding items below) Depreciation and amortization Selling, general and administrative Loss (gain) on disposals ofproperty and equipment ) Material charges and other operating expenses - Total costs and expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest expense, net of interest capitalized ) ) Interest income Other - net ) Total other income (expense) - net ) ) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES Provision (benefit) for income taxes ) NET INCOME FROM CONTINUING OPERATIONS DISCONTINUED OPERATIONS Income (loss) from discontinued operations, net of tax - ) NET INCOME $ $ INCOME (LOSS) PER SHARE - BASIC: Income from continuing operations $ $ Discontinued operations $
